PER CfURIAM.
In this case notice of appeal was served on the 27th day of September, A. D. 1929, and certified copy of such *131notice was filed with the clerk of this court on the 22d day of November, 1929. On the 13th day of October, 1929, stipulation was entered into by counsel for appellants and respondent extending the time 'within which appellants might serve and file their printed record and brief hi the 1st day of December, 1929; arid on the 29th day of 'November, 1929, a similar stipulation was entered into extending the time within which appellants might serve and file their printed record and brief to the 1st day of January, 1930. Since said 29th day of November, 1929, no steps of any kind have been taken by appellants to prosecute the said appeal, theref ore the said appeal is deemed to 'have been abandoned, and the judgment appealed from is affirmed.
ROBERTS, J., disqualified and not sitting.